Citation Nr: 9912220	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1980 to 
October 1981 and was on active duty for training from August 
to September 1984.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire.  

In an April 1995 decision, the Board granted the veteran's 
claim of entitlement to service connection for a low back 
disorder.  At that time, the Board remanded her claim of 
entitlement to service connection for sinusitis to the RO for 
further development.  In June 1995, the RO received the 
veteran's request to transfer her claims file to the VA RO in 
St. Petersburg, Florida, from where this appeal now 
originates.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran had sinusitis manifestations and symptoms 
while in the active military service.

3. The veteran's recurrent sinusitis cannot be disassociated 
from the inservice sinusitis manifestations.





CONCLUSION OF LAW

Sinusitis was incurred in service.  38 U.S.C.A. §§ 1111, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for sinusitis.  The 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  To that end, in 
April 1995, the Board remanded the veteran's claim to afford 
her the opportunity for VA examination and the examination 
reports are associated with the claims file.  As such, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).


Factual Background

On a report of medical history completed at the time of her 
May 1980 enlistment, the veteran checked no to having 
sinusitis and said she had frequent or severe headaches and 
chronic or frequent colds.  When examined the same day, her 
nose, head, mouth and sinuses were normal, but she was found 
unqualified for active service due to being overweight.  The 
veteran entered active service in August 1980.

Service medical records indicate that in December 1980, the 
veteran was seen in the clinic with complaints of coughing 
and sinus headache.  The assessment was sinusitis.

In February 1981, the veteran was seen with complaints of a 
head and chest cold of three weeks' duration.  She said her 
neck and face swelled the previous evening, she had a cough 
with greenish yellow mucous and nasal congestion and 
previously prescribed medication was ineffective.  She was 
observed to have mild face edema.  The assessment was chronic 
maxillary sinusitis and Mycoplasma.  An x-ray of her 
maxillary sinus showed minimal wall thickening, no fluid and 
minimal persistent changes of the maxillary sinuses.  Two 
days later the veteran was seen for follow up examination and 
assessed with sinusitis and bronchitis.  According to a 
record entry the following week, the veteran was asymptomatic 
and much improved and she was assessed with resolving 
bronchitis and sinusitis.

An August 1981 clinical record reveals that the veteran 
complained of a sinus problem for the past week.  Her 
symptoms included a runny nose, headache, earaches, pressure 
behind the eyes and nose, difficulty breathing at night and 
she was lightheaded when she walked.  The veteran said she 
was previously treated in December 1980 for chronic maxillary 
and frontal sinusitis.  The assessment was chronic sinusitis. 

On a report of medical history dated in September 1981, 
apparently prior to the veteran's leaving service, she 
checked yes to having frequent or severe headache, dizziness 
or eye trouble, ear, nose or throat trouble, chronic or 
frequent colds and sinusitis.  The examiner noted that 
veteran had sinusitis and dizziness on sudden standing.  When 
examined that day, she was reported to have tenderness, 
maxillary sinusitis and in a summary of defects and diagnoses 
on the examination report, maxillary sinusitis was noted.

The veteran's service records indicate that her specialty in 
service was chemical operations specialist.

Post service, pursuant to the Board's April 1995 remand, the 
veteran underwent VA ear, nose and throat (ENT) examination 
in October 1997 and complained of recurrent sinusitis.  She 
told the examiner that while in service she performed 
maintenance of chemical warfare equipment but was not exposed 
to noxious chemicals out of the ordinary for her job.  The 
veteran said she first developed acute sinusitis in 1981 
while in active service, was successfully treated for 
infection, but experienced several bouts of acute sinusitis 
per year since then, that were treated with antibiotics.  She 
had not had sinonasal surgery or undergone computer 
tomography (CT) scans of the sinuses.  The veteran complained 
of frontal maxillary and retro-orbital pressure that was 
persistent and denied nasal obstruction or postnasal 
drainage.  She smoked one pack of cigarettes per day.  The 
assessment was recurrent acute sinusitis.  The VA examiner 
said there did not appear to be any direct correlation with 
military duty, however, the process (apparently sinusitis) 
was first diagnosed (by the veteran's history) while on 
active duty.  

A November 1997 CT report of the veteran's paranasal sinuses 
included an impression of mucoperiosteal thickening, 
predominantly within the left maxillary sinus as well as 
thick bubbly mucous that appeared to cause occlusion of the 
ostemeatal complex on the left.  Other sinuses were clear.

In a March 1998 note on the October 1997 examination report, 
the VA physician said chronic and recurrent acute sinusitis 
are common distal processes affecting many people each year 
and there was no evidence to suggest that the veteran's 
military service contributed to her sinusitis frequency or 
severity.

In an October 1998 addendum, a VA ENT examiner, who did not 
examine the veteran, reviewed her medical records and noted 
the veteran's service history as a chemical operations 
specialist and that she had her first bout of sinusitis in 
1981 while in service.  The doctor opined that she suffered 
from recurrent acute sinusitis and may have underlying 
chronic sinusitis.  According to the VA physician, there did 
not appear to be a link to the veteran's sinusitis and her 
service in the military.  The doctor noted that, at service 
entry, the veteran denied any prior symptoms of sinusitis.  
He commented that sinusitis was a common medical affliction 
that may have simply begun while she served in the military.  
It was the VA doctor's opinion that it was unlikely for the 
veteran to have experienced an exposure to a noxious chemical 
stimuli that would have permanently affected her sinonasal 
mucosa to cause her condition.
Analysis

According to 38 U.S.C.A. §§ 101(24), 106, 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

Every veteran will be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.

Initially, the Board finds that there is not clear and 
unmistakable evidence to rebut the presumption of soundness 
at service entrance with respect to the veteran's sinusitis.  
Although, at service entry, the veteran indicated having 
frequent or severe colds, she denied having sinusitis and 
there is no record of pre-service treatment or other medical 
evidence establishing a diagnosis of sinusitis before she 
began her period of active duty.  The Board notes that no 
sinus abnormality was evident when she was examined for entry 
into service.  38 U.S.C.A. §§ 1111, 1137.

That being said, the veteran has contended that service 
connection should be granted for sinusitis.  Competent 
medical evidence has been submitted to show that the veteran 
was first diagnosed with sinusitis in 1981 while in active 
service and VA diagnosed her with recurrent acute sinusitis 
in 1997 and 1998.  The Board notes that although recent VA 
ENT examiners stated that there no link between the veteran's 
military service and her sinusitis, a careful reading of 
those medical opinions reveals that the examiners appeared to 
dismiss any connection between the veteran's chemical 
exposure work in military service and her sinusitis.  
However, the doctors agreed that  first bout with acute 
sinusitis was in 1981, while she was in military service.  An 
award of service connection requires not that the disability 
in question be caused by the veteran's period of military 
service, but only that it be incurred or aggravated during 
that time.  38 U.S.C.A. §§ 1110, 1131.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.  She 
denied having sinusitis at enlistment into service and at the 
time of VA clinical examination said she was first diagnosed 
with sinusitis in 1981 while inservice, as corroborated by 
the service medical records.  In 1997 and 1998, VA examiner's 
diagnosed recurrent sinusitis and said it started in service.  
Resolving the benefit of the doubt n the veteran's favor, 
service connection is established for sinusitis.  38 U.S.C.A. 
§§ 1111, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for sinusitis is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

